                   Case 2:05-mc-02025 Document 984 Filed 06/29/20 Page 1 of 4



1                                  IN THE UNITED STATES DISTRICT COURT
2
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
3
     ANTHONY C. INFANTI,                                  CIVIL ACTION NO.:
4
                      Plaintiff,
5
     vs.
6

     U.S. DEPARTMENT OF HOMELAND                          COMPLAINT
7
     SECURITY,
8
                      Defendant
9

10   1.        This is an action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, as

11   amended, for injunctive and other appropriate relief and seeking the disclosure and release of
12
     agency records improperly withheld from plaintiff by defendant U.S. Department of Homeland
13
     Security (DHS) and its component U.S. Citizenship and Immigration Services (USCIS).
14
                                            Jurisdiction and Venue
15

16   2.        This Court has both subject matter jurisdiction over this action and personal jurisdiction

17   over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This court also has subject matter
18
     jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 5
19
     U.S.C. § 552(a)(4)(B).
20
                                                     Parties
21

22   3.        Plaintiff is an individual who resides at 807 Ridgefield Avenue in Mt. Lebanon,

23   Allegheny County, Pennsylvania.
24
     4.        Defendant DHS is a department of the executive branch of the United States government,
25
     and includes the component entity USCIS. DHS is an agency within the meaning of 5 U.S.C. §
26
     552(f).
27

28
     Page 1 of 4
                   Case 2:05-mc-02025 Document 984 Filed 06/29/20 Page 2 of 4



1                         Plaintiff’s FOIA Request and USCIS’s Partial Denial
2
     5.      On or about September 23, 2019, plaintiff submitted a FOIA request to USCIS through
3
     its online portal for information regarding Hristo Ivanov. By letter dated October 9, 2019 (copy
4
     attached as Exhibit 1), USCIS acknowledged receiving that request on September 23, 2019, and
5

6    assigned that request control number NRC2019619534.

7    6.      On or about November 8, 2019, USCIS informed plaintiff by letter (copy attached as
8
     Exhibit 2) that his request was granted in part with respect to documents that USCIS possessed,
9
     and USCIS provided plaintiff with redacted copies of the released documents.
10
     7.      By separate letter also dated November 8, 2019 (copy attached as Exhibit 3), USCIS
11

12   informed plaintiff that his request was denied with respect to a Gray Audograph Disc (Disc) in

13   its files on the ground that USCIS does not possess the technology to reproduce or process that
14
     type of media.
15
     8.      On or about November 15, 2019, plaintiff contacted USCIS by email as directed in the
16
     November 8, 2019, denial letter. In that email correspondence (copy attached as Exhibit 4),
17

18   plaintiff inquired about whether it would be possible to listen to the Disc if he were to come to

19   wherever the Disc was housed or, if not, whether it would be possible for plaintiff to cover the
20
     cost of conversion of the Disc to a more accessible format (e.g., MP3). Plaintiff received
21
     responses to those emails that repeated the initial denial and suggested that an appeal of the
22
     denial might be filed.
23

24   9.      On or about November 25, 2019, plaintiff filed an appeal of USCIS’s denial of plaintiff’s

25   request regarding the Disc (copy attached as Exhibit 5).
26
     10.     On or about December 9, 2019, USCIS sent two letters to plaintiff. Each letter was dated
27
     December 9, 2019. The first letter (copy attached as Exhibit 6) acknowledged receipt of
28
     Page 2 of 4
                   Case 2:05-mc-02025 Document 984 Filed 06/29/20 Page 3 of 4



1    plaintiff’s FOIA appeal on or about December 3, 2019, and assigned the appeal control number
2
     APP2019501805. The second letter (copy attached as Exhibit 7) denied plaintiff’s appeal,
3
     restating the original ground for denial of the request.
4
     11.     On or about May 31, 2020, plaintiff contacted the Office of Government Information
5

6    Services (OGIS) within the National Archives and Record Administration by email (copy

7    attached as Exhibit 8) to seek assistance with mediating plaintiff’s request for the Disc, restating
8
     plaintiff’s offer to cover the cost of converting the disc so that USCIS might review the contents
9
     of the disc and release any portions not exempt under FOIA to plaintiff.
10
     12.     On or about June 18, 2020, OGIS informed plaintiff by letter (copy attached as Exhibit 9)
11

12   that “OGIS contacted USCIS FOIA officials to inquire about your request and the agency’s

13   response. According to USCIS FOIA officials, the agency is firm in its position that the
14
     audiograph disc you seek must be withheld. USCIS explained that the agency does not maintain
15
     the technology to process audiograph records, and the FOIA does not require agencies to obtain
16
     equipment solely to process FOIA requests for records that are in particular formats. Because
17

18   USCIS does not have the technology to review the responsive audiograph disc for exempt

19   information, the agency will withhold the record you seek.”
20
     13.     Plaintiff has exhausted the applicable administrative remedies with respect to his FOIA
21
     request for the contents of the Disc.
22
     14.     Defendant has wrongfully withheld the requested records from plaintiff because the Disc
23

24   can be converted without undue burden to MP3 (or another readily accessible) format and

25   defendant has failed to “make reasonable efforts to maintain its records in forms or formats that
26
     are reproducible.” 5 U.S.C. § 552(a)(3)(B).
27

28
     Page 3 of 4
                   Case 2:05-mc-02025 Document 984 Filed 06/29/20 Page 4 of 4



1                                             Requested Relief
2
     WHEREFORE, plaintiff prays that this Court:
3
             A.      order defendant to make arrangements for the Gray Audograph Disc in its
4
     possession to be converted to MP3 or other easily accessible audio format that it can process;
5

6            B.      order defendant to review the record for any exempt material;

7            C.      order defendant to disclose any and all nonexempt material to plaintiff in MP3 or
8
     other easily accessible audio format;
9
             D.      provide for expeditious proceedings in this action;
10
             E.      award plaintiff his costs and reasonable attorneys’ fees incurred in this action; and
11

12           F.      grant such other relief as the Court may deem just and proper.

13   Dated this 29th day of June, 2020.
14

15
                                                       Respectfully submitted,
16

17

18

19

20

21
                                                        Anthony C. Infanti
22                                                      807 Ridgefield Ave.
                                                        Pittsburgh, PA 15216
23
                                                        Tel.: (412) 897-2165
24                                                      Email: ainfanti19@gmail.com

25

26

27

28
     Page 4 of 4
